Per Curiam:

The contest in this case is as to the validity of a tax deed. The attorneys of the two parties respectively went at about the same time, one to the office of the county clerk, and the other to the office of the county treasurer — the ■one to obtain for his client a tax deed, and the other to redeem the land for his client. Each knew the other’s object *413and purpose. Before the tax deed was executed, the redemption-money had ‘been tendered to the treasurer, and received by him. The district court held the tax deed invalid. This ruling is correct, and must be affirmed, on the authority of Matthews v. Buckingham, 22 Kas. 166. The defect in the certificate of redemption, (the same as that noticed in Shelton v. Dunn, 6 Kas. 128,) does not avoid the effect of the tender. and reception by the treasurer of the redemption-money.